People ex rel. Walters v Commissioner of N.Y. City Dept. of Corrections (2016 NY Slip Op 01870)





People ex rel. Walters v Commissioner of N.Y. City Dept. of Corrections


2016 NY Slip Op 01870


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2016-02092

[*1]The People of the State of New York, ex rel. Robert Walters, on behalf of John Nunez, petitioner, 
vCommissioner of New York City Department of Corrections, et al., respondents.


Robert "Bob" Walters, P.C., New York, NY, (Robert Walters pro se of counsel), for petitioner.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leila Rosini of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to reduce bail upon Kings County Indictment No. 8813/14.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
MASTRO, J.P., LEVENTHAL, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court